PER CURIAM.
The appellant, which was appellee’s landlord, appeals a final judgment for appellee entered after a trial of the issues by the court. The defense raised was eviction by the landlord. Appellant contends that there was no actual eviction. The question presented is one of fact decided upon conflicting evidence. Under this state of the record this court will not substitute its judgment for that of the trial court. Boulevard Nat. Bank of Miami v. Gulf Am. Land Corp., Fla.App.1968, 212 So.2d 17, 20; Tampa Transit Lines v. Rodriguez, Fla.App.1958, 100 So.2d 676.
Affirmed.